Citation Nr: 0706428	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  04-22 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right wrist 
condition, to include as secondary to a service-connected 
fracture of the fourth and fifth metacarpals of the right 
hand.  

2.  Entitlement to a disability rating greater than 10 
percent for residuals of a cervical strain. 

3.  Entitlement to a disability rating greater than 10 
percent for left lower extremity radiculopathy secondary to a 
lumbar disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1983 to 
December 1992.    

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from September 2002 and March 2003 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

The veteran requested a videoconference hearing in his May 
2004 substantive appeal.  However, he failed to report for 
the hearing scheduled in October 2006.  Therefore, the 
hearing request is considered withdrawn.  See 38 C.F.R. § 
20.704(d) (2006).

In addition, the veteran submitted a notice of disagreement 
with various issues listed in a December 2005 rating 
decision.  However, the veteran did not perfect any of these 
appeals by providing a timely VA Form 9, Appeal to Board of 
Veterans' Appeals, or other substantive appeal, after the RO 
issued its August 2006 statement of the case.  See 38 
U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2006).  
Therefore, no other issue is in appellate status.

Finally, in a December 2002 statement, the veteran raised the 
issue of service connection for headaches as secondary to his 
service-connected cervical spine disability.  The Board 
accepts this contention as a new claim.  There is no 
indication that the RO has ever adjudicated this claim.  
Therefore, the matter is referred to the RO for the 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

First, with regard to the claim for an increased rating for 
left lower extremity radiculopathy, a review of the claims 
folder fails to reveal a Veterans Claims Assistance Act of 
2000 (VCAA) notice letter that provides the notice 
contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.59.  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  In this 
respect, the July 2002 VCAA letter is insufficient as it 
improperly addresses service connection, as opposed to an 
increased rating.      

The VCAA provides that, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 C.F.R. 
§ 3.159(b)(1).  The notice should indicate what information 
or evidence should be provided by the claimant and what 
information or evidence VA will attempt to obtain on the 
claimant's behalf.  The notice should also ask the claimant 
to provide any evidence in his possession that pertains to 
the claim. Id.  

Therefore, a remand to the RO is required in order to correct 
this deficiency.  The Board regrets the additional delay that 
will result from this remand, but finds it necessary in order 
to ensure that the veteran has received all notice required 
by law.

Second, with regard to claim for an increased rating for a 
cervical spine disability, the veteran underwent a VA 
cervical spine examination in February 2003.  Since the 
examination occurred in February 2003, it did not address the 
veteran's cervical spine disability in light of the September 
2003 amendments to the rating criteria for the spine.  See 
68 Fed. Reg. 51,454 (Aug. 27, 2003).  Also, the examiner also 
did not have access to the claims folder.  Further, the 
examiner did not consider the proper range of motion criteria 
in effect after the September 26, 2003 amendments.  
Specifically, the range of motion findings for lateral 
flexion and rotation were not in accordance with the normal 
range of motion for the cervical spine.  See 38 C.F.R.  
§ 4.71a, Plate V (2006).  Finally, the examiner did not 
specify any additional range-of-motion loss in degrees as the 
result of functional loss, if any.   

Based on the above, the veteran requires a more current and 
accurate VA examination in order to ascertain the current 
severity for his service-connected cervical spine disability.  

Third, the RO only considered the September 2002 amendments 
when rating the veteran's cervical spine disability.  The RO 
must also consider the September 2003 amendments on remand 
when determining the extent of the veteran's service-
connected cervical spine disability.  In addition, the RO did 
not provide the veteran with copies of both the September 
2002 and September 2003 amendments in either the March 2004 
statement of the case (SOC) or the December 2004 supplemental 
statement of the case (SSOC).  

Fourth, as to the claim for service connection for a right 
wrist disability, there is some evidence in support of the 
veteran's secondary service connection claim, and some 
evidence against it.  See VA ambulatory care assessment dated 
October 2002 and opinion of February 2003 VA wrist examiner.  
The claim need not be referred for an Independent Medical 
Examination (as suggested by the veteran's representative) as 
the wrist issue under consideration does not pose a medical 
problem of such obscurity or complexity as to justify such a 
request under 38 C.F.R. § 3.328 (2006).  However, the most 
recent SSOC was issued in December 2004.  Additional 
pertinent VA treatment records have been associated with the 
claims file since that SSOC was issued, specifically a VA 
ambulatory care note dated in May 2003.  

In the absence of a more current SSOC, the record does not 
demonstrate that such additional evidence has first been 
considered by the Agency of Original Jurisdiction (AOJ).  
Pursuant to 38 C.F.R. § 20.1304 (2006), pertinent evidence 
received by the Board under this section necessitates a 
return of the case to the AOJ for review, consideration and 
preparation of a SSOC prior to a Board decision unless there 
has been a waiver of such referral.  No such waiver is of 
record.  

Accordingly, the case is REMANDED for the following action:

1.	The RO must notify the veteran and his 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to 
substantiate the increased rating claim 
for left lower extremity radiculopathy 
and of what information or evidence the 
veteran should provide and what 
information or evidence VA will attempt 
to obtain on his behalf.  The notice 
should also ask the veteran to provide 
any evidence in his possession that 
pertains to the claims.  

2.	The RO should arrange for the veteran to 
be scheduled for a VA examination to 
determine the nature and current 
severity of disability for his service-
connected cervical spine condition.  The 
examination should comply with AMIE 
protocols for the appropriate 
examination.  The examiner should be (if 
possible) a physician who has not 
previously examined the veteran.  The 
veteran is hereby advised that failure 
to report for a scheduled VA examination 
without good cause shown may have 
adverse consequences for his claim.  The 
claims folder must be made available for 
review for the examination and the 
examination report must state whether 
such review was accomplished.  

The examination must include range of 
motion findings, and should include any 
other test or study deemed necessary by 
the examiner.  The examiner is asked to 
identify and describe any current 
symptomatology, including any functional 
loss associated with his cervical spine 
disability due to more or less movement 
than normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy 
of disuse, pain on pressure or 
manipulation, and muscle spasm.  The 
examiner should specify any additional 
range-of-motion loss, in degrees, due to 
any of the above factors.  If there is 
no evidence of any of the above factors 
on examination, the examiner should so 
state.  

The examiner should also inquire as to 
whether the veteran experiences flare-
ups.  If so, the examiner should 
describe, to the extent possible, any 
additional functional loss or limitation 
of motion during such flare-ups.  If 
there is evidence of any objective 
neurological abnormality associated with 
the cervical spine disability, the 
examiner should identify that 
abnormality and comment on its severity.  

If the veteran is diagnosed with 
intervertebral disc syndrome, the 
examination report must also include a 
discussion of whether the veteran has 
incapacitating episodes and the total 
duration (in weeks) of such episodes 
during the previous year.  An 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
 
3.	After ensuring proper completion of this 
development, the RO should readjudicate 
all the issues on appeal, considering 
the September 2002 and September 2003 
amendments to the rating criteria for 
his cervical spine disability.  The RO 
should not consider the spine 
regulations in effect prior to the 
September 2002 amendments.  In 
adjudicating these claims, the RO should 
consider any additional evidence in the 
claims folder since the December 2004 
SSOC.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and her representative a SSOC 
and afford the applicable opportunity to 
respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

